DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                              July Term 2014

                     MARCUS TRAMAINE TERRY,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D12-4291

                          [November 5, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 11015639
CF10A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We agree with appellant that a rule 3.800(b) motion is an appropriate
means for asserting an unpreserved procedural error in the sentencing
process relating to whether appellant was properly habitualized by the
court. Jackson v. State, 983 So. 2d 562, 572 (Fla. 2008) (citing Brannon
v. State, 850 So. 2d 452, 454 (Fla. 2003)). Defendants may raise such
constitutional challenges to a sentence in a rule 3.800(b) motion. Miller
v. State, 788 So. 2d 330, 331 (Fla. 4th DCA 2001). However, we affirm
on all other issues raised by appellant on the merits.

   Affirmed.

GERBER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.